Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/21.
Information Disclosure Statement
	The information disclosure statement filed 6/3/20 has been considered.
Oath/Declaration
	Oath/Declaration filed on 6/3/20 has been considered.
Claim Objections
Claim 12 is objected to because of the following informalities:  The abbreviation “V0” in claim 12 should be spelled out.  It is suggested to write as “vertical interconnect (V0)”. Appropriate correction is required.
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (U.S. Patent Publication No. 2021/0366765).
Referring to figures 1-30, Lu et al. teaches a semiconductor device, comprising: 
at least one first metal line (L0-L7) in contact with a source or drain (14/18) of a field-effect transistor (FET, see figure 1); 
at least one second metal line (L0-L7) in contact with a gate (24) of the FET, wherein the first metal line crosses the second metal line (see figure 1); and 
an oxygen diffusion blocking layer (115/114) on top of the at least one first metal line  (103/106/108) in an overlap area of the at least one first metal line and the at least one second metal line (see paragraph# 59, figure 8).
Regarding to claim 2, a vertical interconnect (V0) (100) present over the at least one first metal line (L0-L7, see figure 9).
Regarding to claim 3, the V0 (100) is present over the at least one first metal line (106/108/103) and the oxygen diffusion blocking layer (114/115) in the overlap area (see figure 9).

Regarding to claim 5, the at least one first metal line (L0/L1/L2) is oriented orthogonal to the at least one second metal line ((L0/L1/L2), see figure 1).
Regarding to claim 7, the oxygen diffusion blocking layer comprises a material selected from the group consisting of: titanium (Ti), tantalum (Ta), titanium nitride (TiN), tantalum nitride (TaN), ruthenium (Ru), and combinations thereof (see paragraph# 59).
Regarding to claim 8, the at least one first metal line and the at least one second metal line each comprises a contact metal selected from the group consisting of: copper (Cu), ruthenium (Ru), cobalt (Co), tungsten (W), and combinations thereof (see paragraphs# 53, figure 4).
Regarding to claim 9, a liner present under and along sidewalls of the at least one first metal line (106/108, see figure 4).
Regarding to claim 10, the liner comprises a material selected from the group consisting of: Ti, Ta, TiN, TaN, Ru, and combinations thereof (106/108, see paragraph# 55, figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, JR. et al. (U.S. Patent Publication No. 2009/0045515) in view of Hong (U.S. Patent Publication No. 2008/0157380).
Referring to figures 1-5, Gonzalez, JR. et al. teaches a semiconductor device, comprising: 
at least one first metal line (240) in contact with a source or drain (150) of a field-effect transistor (FET, see figure 5); 
at least one second metal line (240) in contact with a gate (155) of the FET, wherein the first metal line crosses the second metal line (see figure 5); and 
a metal cap layer (310) on top of the at least one first metal line  (240) in an overlap area of the at least one first metal line and the at least one second metal line (see figure 5).
However, the reference does not clearly teach the metal cap layer is an oxygen diffusion blocking layer.
Hong teaches a metal capping layer comprising titanium, titanium nitride, tantalum, tantalum nitride or ruthenium (oxygen diffusion blocking layer, 125/140, see paragraphs# 21, 23).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form an oxygen diffusion blocking layer 
Regarding to claim 2, a vertical interconnect (V0) (520) present over the at least one first metal line (240, see figure 5).
Regarding to claim 3, the V0 (520) is present over the at least one first metal line (240) and the metal cap layer (310) in the overlap area (see figure 5).
Regarding to claim 4, the V0 (520) is present over the at least one first metal line (240) away from the overlap area (see figure 5).
Regarding to claim 5, the at least one first metal line (240) is oriented orthogonal to the at least one second metal line (240, see figure 5).
Regarding to claim 6, Hong teaches the oxygen diffusion blocking layer is absent from the top of the at least one first metal line away from the overlap area (125/140, see paragraphs# 21, 23).
Regarding to claim 7, Hong teaches the oxygen diffusion blocking layer comprises a material selected from the group consisting of: titanium (Ti), tantalum (Ta), titanium nitride (TiN), tantalum nitride (TaN), ruthenium (Ru), and combinations thereof (see paragraph# 21, 23).
Regarding to claim 8, the at least one first metal line and the at least one second metal line each comprises a contact metal selected from the group consisting of: copper (Cu), 
Regarding to claim 9, a liner (225/230) present under and along sidewalls of the at least one first metal line (240, see paragraph# 18, figure 4).
Regarding to claim 10, the liner comprises a material selected from the group consisting of: Ti, Ta, TiN, TaN, Ru, and combinations thereof (230, see paragraph# 18, figure 5).
Regarding to claim 11, Hong teaches the oxygen diffusion blocking layer (125/140) is present along the sidewalls of the at least one first metal line over the liner only in the overlap area (see figure 3C).
Regarding to claim 12, a semiconductor device, comprising: 
at least one first FET and at least one second FET (see figure 1); 
at least one first metal line (240) in contact with a source or drain (150) of a field-effect transistor (FET, see figure 5); 
at least one second metal line (240) in contact with a gate (155) of the FET, wherein the first metal line crosses the second metal line (see figure 5); and 
a metal cap layer (310) on top of the at least one first metal line  (240) in an overlap area of the at least one first metal line and the at least one second metal line (see figure 5).
a first V0 (520) present over the at least one first metal line and the metal cap layer (310) in the overlap area (see figure 5); 

at least one fourth metal line (240) in contact with a gate of the at least one second FET, wherein the third metal line crosses the fourth metal line (see figure 5); and 
a second V0 (520) present over the at least one third metal line away from an overlap area of the at least one third metal line and the at least one fourth metal line (see figure 5).
However, the reference does not clearly teach the metal cap layer is an oxygen diffusion blocking layer.
Hong teaches a metal capping layer comprising titanium, titanium nitride, tantalum, tantalum nitride or ruthenium (oxygen diffusion blocking layer, 125/140, see paragraphs# 21, 23).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form an oxygen diffusion blocking layer comprising titanium, titanium nitride, tantalum, tantalum nitride or ruthenium in Gonzalez, JR. et al. as taught by Hong because it is known in the art to prevent oxygen diffuse in the metal layer.
Regarding to claim 13, the semiconductor device comprises a static random access memory (SRAM) device, the at least one first FET comprises at least one pull down (PD) transistor, and the at least one second FET comprises at least one pass gate (PG) transistor, and wherein the at least one PD transistors has a lower threshold voltage (Vt) than the at least one PG transistor (see figure 5, paragraph# 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/THANH T NGUYEN/Primary Examiner, Art Unit 2893